Exhibit 10.1

Subscription Agreement

Cerus Corporation

2411 Stanwell Drive

Concord, California 94520

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms and agrees with Cerus
Corporation, a Delaware corporation (the “Company”), as follows:

 

1. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Investor will purchase from the Company and the Company will issue
and sell to the Investor (i) such number of shares (the “Shares”) of common
stock of the Company, par value $0.001 per share (the “Common Stock”), and
(ii) such number of warrants (the “Warrants”) to purchase shares of Common
Stock, in such number of units (the “Units”), with each Unit consisting of
(a) one share of Common Stock and (b) one Warrant to purchase 0.40 of a share of
Common Stock (the “Warrant Ratio”), as is set forth on the signature page hereto
(the “Signature Page”) for a purchase price of $2.20 per Unit.

 

2. The closing is expected to occur on or about August 25, 2009 (the “Closing”)
in accordance with Rule 15c6-1 promulgated under the Securities Exchange Act of
1934, as amended, subject to the satisfaction of certain closing conditions set
forth in the Placement Agency Agreement dated as of August 19, 2009 (the
“Placement Agency Agreement”) entered into by and between the Company and the
placement agent for the Offering (as defined below). At the Closing, (a) the
Company shall cause the Company’s transfer agent for the Common Stock to
electronically deliver to the Investor through DTC the number of Shares set
forth on the signature page registered in the name of the Investor or, if so
indicated on the signature page, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor a Warrant
to purchase a number of whole shares of Common Stock determined by multiplying
the number of Shares set forth on the signature page by the Warrant Ratio and
rounding down to the nearest whole number and (c) the aggregate purchase price
for the Units being purchased by the Investor will be delivered by or on behalf
of the Investor to the Company.

 

3. The offering and sale of the Units (the “Offering”) is being made pursuant to
(i) an effective registration statement on Form S-3 (File No. 333-154842),
including the prospectus contained therein (the “Base Prospectus”), filed with
the Securities and Exchange Commission (the “Commission”) on October 30, 2008,
(ii) an automatically effective registration statement (File No. 333-161214)
registering the rights issuable under the Company’s Stockholder Rights Plan,
dated November 3, 1999, filed with the Commission pursuant to Rule 462(b) under
the Securities Act of 1933, as amended (the “Securities Act”), on August 10,
2009, and (iii) a final prospectus supplement (the “Prospectus Supplement”)
containing certain supplemental information regarding the Units and terms of the
Offering. The Base Prospectus has been delivered to the Investor on or prior to
the date hereof and has been filed with the Commission in accordance with
applicable securities laws. The Base Prospectus, together with the documents
incorporated by reference therein and the pricing information set forth in
Schedule I to this Subscription Agreement, are collectively referred to herein
as the “General Disclosure Package.”

 

4.

The Company’s obligation to issue and sell the Units to the Investor shall be
subject to the receipt by the Company of the purchase price for the Units being
purchased hereunder as set forth on the Signature Page and the accuracy of the
representations and warranties made by the Investor herein



--------------------------------------------------------------------------------

 

and the fulfillment of those undertakings herein of the Investor to be fulfilled
prior to the Closing Date. The Investor’s obligation to purchase the Units shall
be subject to the condition that the placement agent shall not have
(i) terminated the Placement Agency Agreement pursuant to the terms thereof or
(ii) determined that the conditions to closing in the Placement Agency Agreement
have not been satisfied.

 

5. The Company shall before the opening of trading on the Nasdaq Global Market
on the next trading day after the date hereof, issue a press release and file a
Current Report on Form 8-K, together disclosing all material aspects of the
transactions contemplated hereby and attaching thereto the form of Subscription
Agreement and form of Warrant for this Offering. The Company shall not identify
the Investor by name in any press release or public filing, or otherwise
publicly disclose the Investor’s name, without the Investor’s prior written
consent, unless required by applicable laws, rules and regulations.

 

6. The Investor represents that (i) it has had full access to the General
Disclosure Package prior to or in connection with its receipt of this
Subscription Agreement and is relying only on such information and documents in
making its decision to purchase the Units, and (ii) it is acquiring the Units
for its own account, or an account over which it has investment discretion, and
does not have any agreement or understanding, directly or indirectly, with any
person or entity to distribute any of the Units.

 

7. The Investor and the Company each has the requisite power and authority to
enter into this Subscription Agreement and to consummate the transactions
contemplated hereby.

 

8. The Investor represents that neither the Investor nor any person acting on
behalf of, or pursuant to any understanding with or based upon any information
received from, the Investor has, directly or indirectly, as of the date of this
Subscription Agreement, engaged in any purchases or sales of the securities of
the Company or has violated its obligations of confidentiality with respect to
the Offering since the time that the Investor was first contacted by the Company
or its agents with respect to the transactions contemplated hereby. The Investor
covenants that neither it, nor any person acting on behalf of, or pursuant to
any understanding with or based upon any information received from, the Investor
will engage in any purchases or sales of the securities of the Company prior to
the time that the transactions contemplated by this Subscription Agreement are
publicly disclosed pursuant to Section 5 hereof. Notwithstanding the foregoing,
in the case of an Investor and/or its affiliates that is, individually or
collectively, a multi-managed investment bank or vehicle whereby separate
portfolio managers manage separate portions of such Investor’s or affiliates
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Investor’s or affiliates assets, the representation set forth above shall only
apply with respect to the portion of assets managed by the portfolio managers
that have knowledge about the financing transaction contemplated by this
Subscription Agreement.

 

9. The Investor represents that, except as set forth on the signature page,
(i) it has had no position, office or other material relationship within the
past three years with the Company or persons known to it to be affiliates of the
Company, (ii) it is not a FINRA member or an Associated Person (as such term is
defined under FINRA Membership and Registration Rules Section 1011(b)) as of the
date hereof, and (iii) neither it nor any group of investors (as identified in a
public filing made with the Commission) of which it is a member, acquired, or
obtained the right to acquire, 20% or more of the Common Stock (or securities
convertible or exercisable for Common Stock) or the voting power of the Company
on a post-transaction basis.

 

10.

The Placement Agency Agreement contains representations, warranties, covenants
and agreements of the Company, which may be relied upon by the Investor, which
shall be a third party beneficiary

 

2



--------------------------------------------------------------------------------

 

thereof. The Company confirms that, since the time that the Investor was first
contacted by the Company or its agents with respect to the transactions
contemplated hereby, neither it nor any other person acting on its behalf has
provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus Supplement and the
Company’s press release and Form 8-K to be filed with the Commission pursuant to
Section 5 hereof. The Company understands and confirms that the Investor will
rely on the foregoing in effecting transactions in securities of the Company.

 

11. This Subscription Agreement will involve no obligation or commitment of any
kind until this Subscription Agreement is accepted and countersigned by or on
behalf of the Company. The Investor acknowledges and agrees that the Investor’s
receipt of the Company’s counterpart to this Subscription Agreement shall
constitute written confirmation of the Company’s sale of Units to such Investor.

 

12. All covenants, agreements, representations and warranties herein will
survive the execution of this Subscription Agreement, the delivery of the Units
being purchased and the payment therefor.

 

13. In the event that the Placement Agency Agreement is terminated by the
placement agent for the Offering pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

 

14. This Subscription Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor. This
Subscription Agreement will be governed by the internal laws of the State of New
York, without giving effect to the principles of conflicts of law. This
Subscription Agreement may be executed in one or more counterparts, each of
which will constitute an original, but all of which, when taken together, will
constitute but one instrument, and signatures may be delivered by facsimile or
by e-mail delivery of a “.pdf” format data file. Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Placement
Agency Agreement.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE

Number of Units:                                     

(each consisting of one Share and one Warrant to purchase 0.40 of a share of
Common Stock)

Purchase Price Per Unit: $2.20

Aggregate Purchase Price: $                                

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: August 19, 2009

NAME OF INVESTOR:                                                  

 

By:  

 

Name:   Title:  

Exact name which Shares and Warrants are to be registered:
                                                         

 

Taxpayer Identification Number:         Mailing Address for Warrants:          
          

DWAC Instructions for the Shares:

 

  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)    
                                                            DTC Participant
Number                                                                 Name of
Account at DTC Participant being credited with the Shares    
                                                            Account Number at
DTC Participant being credited with the Shares    
                                                            Person to contact to
initiate DWAC at closing:    

 

 

Name:

 

 

     

Tel:

 

 

     

Email:

 

 

   

EXCEPTIONS TO SECTION 9:

                                       
                                         
                                                                 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)



--------------------------------------------------------------------------------

Agreed and Accepted this 19th day of August, 2009:

 

CERUS CORPORATION By:  

 

Name:   Title:  

Sales of the Units purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.



--------------------------------------------------------------------------------

SCHEDULE I

Pricing Information

Number of Units to be Sold: 6,000,000

Stock: 6,000,000 shares

Warrants: 2,400,000 shares of Warrant Stock

Unit: 1 share of Stock and a Warrant to purchase 0.40 of a share of Warrant
Stock

Warrants: $2.90 exercise price; 5 year term; exercisable commencing on the sixth
month anniversary of the date of issuance

Offering Price: $2.20 per Unit

Aggregate Placement Agent Fee: $660,000

Estimated Net Proceeds to the Company (before transaction expenses other than
the Placement Agent Fee): $12.54 million

Dilution: $1.33 per share of Common Stock